DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 4/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is being considered by the examiner.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 3, 10, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over You et al.  (US. Pub. No. 2020/0296618 A1) in view of Kim et al.  (US. Pub. No. 2021/0084534 A1).
Regarding claim 1, You discloses a method implemented in a processor in which operations of a New Radio (NR) protocol stack are executed for NR mobile communications (See Par. [29] of You for a reference to a new radio (NR) system, wherein each PDU session at an SDAP layer in the NR protocol stack is corresponding to a SDAP entity), comprising: receiving, at a layer 2 of the NR protocol stack, a packet for a specific type of signaling from an application layer of the NR protocol stack (See Par. [37] and Fig. 2A; Step 201 of You for a reference to An SDAP layer entity [Layer 2 of the NR protocol stack] of a terminal receives an SDAP service data unit (SDU) [Packet] from an application layer); 

You does not explicitly disclose identifying, at the layer 2, one data radio bear (DRB) to be used for delivery of the packet; and activating, by the processor, a reliability enhancement mechanism for the identified DRB such that a retransmission of the packet via the identified DRB is coordinated at the layer 2 or a layer above the layer 2.  

However, Kim discloses identifying, at the layer 2, one data radio bear (DRB) to be used for delivery of the packet (See Par. [311], [317] and Fig. 3EA of Kim for a reference to that when an IP flow [Packet] is received, the IP flow is mapped to the QoS flow ID in the SDAP 3e-05 [L2], and then the QoS flow ID is mapped to a DRB, which is identified as a default DRB for delivering the IP flow); and 
See Par. [317], [334] and Fig. 3EA of Kim for a reference to that if an out-of-sequence issue of packets is detected and if packets stored in the transfer buffer is not received, the identified DRB is used in a retransmission operation to lower layers [MAC, PDCP, RLC and SDAP]).
Thus, it would be obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Kim and You. The motivation for combination would be improving the communication system’s performance, by increasing the efficiency of SDAP header’s generation and reducing the data processing interruption. (Kim; Par. [228])

Regarding claim 3, You does not explicitly disclose wherein the coordinating of the retransmission of the packet comprises coordinating the retransmission of the 24 Attorney Docket No.: MDTK.0419US Inventorship: Chien-Chun Huang-Fu et al.packet at a sublayer configured above a Packet Data Convergence Control (PDCP) layer of the NR protocol stack.  
However, Kim discloses wherein the coordinating of the retransmission of the packet comprises coordinating the retransmission of the 24 Attorney Docket No.: MDTK.0419US Inventorship: Chien-Chun Huang-Fu et al.packet at a sublayer configured above a Packet Data Convergence Control (PDCP) layer of the NR protocol stack (See Par. [311]-[313] and Fig. 3EA of Kim for a reference to the identified default DRB is identified at SPAD 3e-05, which is above the Packet Data Convergence Control (PDCP) layer).
Thus, it would be obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Kim and You. The motivation for combination Kim; Par. [228])

5.	Claims 2, 4-7, 9, 11-12, 14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over You et al.  in view of Kim et al.  and further in view of Li et al. (US. Pub. No. 2021/0168666 A1).
Regarding claim 2, the combination of You and Kim does not explicitly disclose wherein the activating of the reliability enhancement mechanism for the identified DRB such the retransmission of the packet via the identified DRB is coordinated comprises: detecting an occurrence of a predefined event with respect to the identified DRB; and coordinating the retransmission of the packet via the identified DRB responsive to the detecting.  

However, Li discloses detecting an occurrence of a predefined event with respect to the identified DRB (See Par. [149]-[152] and Fig. 6 of Li for a reference to detecting a triggering event that triggers the terminal to perform PDCP retransmission, such as determining a handover from a source node to a target node); and coordinating the retransmission of the packet via the identified DRB responsive to the detecting  (See Par. [152] and Fig. 6 of Li for a reference to performing a PDCP retransmission in response to detecting a handover event).
Thus, it would be obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Li, Kim and You. The motivation for combination would be improving the communication system’s performance, by reducing signaling overhead and latency during handover. (Li; Par. [20])

Regarding claim 4, the combination of You and Kim does not explicitly disclose wherein the coordinating of the retransmission of the packet comprises coordinating the retransmission of the packet at a Packet Data Convergence Control (PDCP) layer as a sublayer within the layer 2 of the NR protocol stack, and wherein the PDCP layer is shared by a source radio access technology (RAT) and a target RAT with respect to the retransmission of the packet.  

However, Li discloses coordinating the retransmission of the packet at a Packet Data Convergence Control (PDCP) layer as a sublayer within the layer 2 of the NR protocol stack (See Par. [98], [152] and Fig. 6 of Li for a reference to performing a PDCP retransmission in response to detecting a handover event. PDCP is a sublayer of the MAC layer [Layer 2]), and wherein the PDCP layer is shared by a source radio access technology (RAT) and a target RAT with respect to the retransmission of the packet (See Par. [152] and Fig. 6 of Li for a reference to PDCP sublayer is shared between the source node [First RAT] and the target node [Second RAT], and PDCP data is transmitted from the source node to the target node in response to a handover command).
Thus, it would be obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Li, Kim and You. The motivation for combination would be improving the communication system’s performance, by reducing signaling overhead and latency during handover. (Li; Par. [20])




However, Li discloses wherein the predefined event comprises an inter-system change or an inter-radio access technology (inter-RAT) handover (See Par. [149]-[152] and Fig. 6 of Li for a reference to detecting a triggering event that triggers the terminal to perform PDCP retransmission, such as determining a handover from a source node [First RAT] to a target node [Second RAT]).
Thus, it would be obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Li, Kim and You. The motivation for combination would be improving the communication system’s performance, by reducing signaling overhead and latency during handover. (Li; Par. [20])

Regarding claim 6, the combination of You and Kim does not explicitly disclose wherein detecting of the occurrence of the predefined event with respect to the identified DRB comprises: transmitting, via the NR protocol stack, the packet via the identified DRB in an acknowledgement mode (AM); and detecting, at the layer 2, that no acknowledgement (ACK) is received with respect to the transmitting of the packet via the identified DRB.  

However, Li discloses transmitting, via the NR protocol stack, the packet via the identified DRB in an acknowledgement mode (AM) (See Par. [94] of Li for a reference to that when an acknowledgement mode (AM) is configured at the RLC [Sublayer of L2 of the protocol stack], a hop-by-hop ARQ is adopted); and detecting, at the layer 2, that no acknowledgement (ACK) is received with respect to the transmitting of the packet via the identified DRB (See Par. [96]-[97] of Li for a reference to that at each hop, the RLC entity of the node detects whether a packet loss occurs [based on not receiving an acknowledgement], and triggers data retransmission in response to the determination).  
Thus, it would be obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Li, Kim and You. The motivation for combination would be improving the communication system’s performance, by reducing signaling overhead and latency during handover. (Li; Par. [20])

Regarding claim 7, the combination of You and Kim does not explicitly disclose wherein the coordinating of the retransmission of the packet comprises: retrieving, at the layer 2, the packet from a source radio access technology (RAT); and  25 Attorney Docket No.: MDTK.0419US Inventorship: Chien-Chun Huang-Fu et al.initiating, at the layer 2, a transmission of a Packet Data Convergence Control (PDCP) service data unit (SDU) for the packet at a target RAT.

However, Li discloses retrieving, at the layer 2, the packet from a source radio access technology (RAT) (See Par. [124] and Fig. 5; S520 of Li for a reference to that when determining to handover from the source node to the target node, data is retrieved from the buffer of the first entity); and  25 
See Par. [98], [124] and Fig. 5 of Li for a reference to that after handing-over to the target node, the retrieved [buffered] data is sent to the target node. Data is transferred as PDCP SDUs).
Thus, it would be obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Li, Kim and You. The motivation for combination would be improving the communication system’s performance, by reducing signaling overhead and latency during handover. (Li; Par. [20])

Regarding claim 9, You discloses method implemented in a processor in which operations of a New Radio (NR) protocol stack are executed for NR mobile communications (See Par. [29] of You for a reference to a new radio (NR) system, wherein each PDU session at an SDAP layer in the NR protocol stack is corresponding to a SDAP entity), comprising: receiving, at a layer 2 of the NR protocol stack, a packet for a specific type of signaling from an application layer of the NR protocol stack (See Par. [37] and Fig. 2A; Step 201 of You for a reference to An SDAP layer entity [Layer 2 of the NR protocol stack] of a terminal receives an SDAP service data unit (SDU) [Packet] from an application layer).

You does not explicitly disclose identifying, at the layer 2, one data radio bear (DRB) to be used for delivery of the packet; transmitting, via the NR protocol stack, the packet via the identified DRB in an acknowledgement mode (AM); monitoring whether an acknowledgement (ACK) is 

However, Kim discloses identifying, at the layer 2, one data radio bear (DRB) to be used for delivery of the packet (See Par. [311], [317] and Fig. 3EA of Kim for a reference to that when an IP flow [Packet] is received, the IP flow is mapped to the QoS flow ID in the SDAP 3e-05 [L2], and then the QoS flow ID is mapped to a DRB, which is identified as a default DRB for delivering the IP flow).
Thus, it would be obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Kim and You. The motivation for combination would be improving the communication system’s performance, by increasing the efficiency of SDAP header’s generation and reducing the data processing interruption. (Kim; Par. [228])
The combination of You and Kim does not explicitly discloses transmitting, via the NR protocol stack, the packet via the identified DRB in an acknowledgement mode (AM); monitoring whether an acknowledgement (ACK) is received with respect to the transmitting of the packet via the identified DRB; and coordinating a retransmission of the packet responsive to no ACK being received.

However, Li discloses transmitting, via the NR protocol stack, the packet via the identified DRB in an acknowledgement mode (AM) (See Par. [94] of Li for a reference to that when an acknowledgement mode (AM) is configured at the RLC [Sublayer of L2 of the protocol stack], a hop-by-hop ARQ is adopted); monitoring whether an acknowledgement (ACK) is See Par. [96]-[97] of Li for a reference to that at each hop, the RLC entity of the node detects whether a packet loss occurs [based on not receiving an acknowledgement], and triggers data retransmission in response to the determination).  
Thus, it would be obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Li, Kim and You. The motivation for combination would be improving the communication system’s performance, by reducing signaling overhead and latency during handover. (Li; Par. [20])

Regarding claim 11, the claim is interpreted and rejected for the same reasons as set forth in claim 4. 

Regarding claim 12, the claim is interpreted and rejected for the same reasons as set forth in claim 7. 

Regarding claim 14, the claim is interpreted and rejected for the same reasons as set forth in claim 2. 



Regarding claim 17, the claim is interpreted and rejected for the same reasons as set forth in claim 5. 

Regarding claim 18, the claim is interpreted and rejected for the same reasons as set forth in claim 6. 

Regarding claim 19, the claim is interpreted and rejected for the same reasons as set forth in claim 7. 

6.	Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over You et al.  in view of Kim et al. in view of Li et al. and further in view Lee et al.  (US. Pub. No. 2017/0318606 A1).
Regarding claim 8, the combination of You and Kim does not explicitly disclose wherein the packet for the specific type of signaling comprises a Session Initiation Protocol (SIP) packet for voice signaling, and wherein the receiving of the packet from the application layer comprises receiving the packet from an Internet Protocol (IP) Multimedia Subsystem (IMS) application.  

See Par. [117] of Li for a reference to the packet received at L2 may be a session initiation protocol (SIP) packet).
Thus, it would be obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Li, Kim and You. The motivation for combination would be improving the communication system’s performance, by reducing signaling overhead and latency during handover. (Li; Par. [20])
The combination of You, Kim and Li does not explicitly disclose wherein the receiving of the packet from the application layer comprises receiving the packet from an Internet Protocol (IP) Multimedia Subsystem (IMS) application.
However, Lee discloses wherein the receiving of the packet from the application layer comprises receiving the packet from an Internet Protocol (IP) Multimedia Subsystem (IMS) application (See Par. [55] of Lee for a reference to data packet received from the application layer may be a variety of communication services through IMS application).
Thus, it would be obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Lee, Li, Kim and You. The motivation for combination would be improving the communication system’s performance, by mobile broadband communication compared to existing applications and RATs. (Lee; Par. [08])

. 
Conclusion
7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Zhang et al. (US. Pub. No. 2015/0244429 A1) discloses a data transmission method, a base station, and a user equipment.
Zhu et al. (US. Pub. No. 2013/0242726 A1) discloses a method and apparatus for packet scheduling in wireless access networks.  
Liu et al. (US. Pub. No. 2020/0358570 A1) discloses a communications method and apparatus, to avoid a loss of consecutive data packets of a same service or flow.

8.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the supervisory Examiner, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be 

/R.K.F/Examiner, Art Unit 2413            

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413